Citation Nr: 0302292	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-06 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement of medical expenses incurred 
from February 23, 1999, to May 28, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960, and from March 1961 to May 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Iron Mountain, 
Michigan (RO), which denied the benefit sought on appeal.


REMAND

A preliminary review of the claims file indicates that the 
record before the Board is incomplete, to include an absence 
of the medical records relating to the private medical 
treatment at issue.  

While the Board may now undertake additional development 
without remanding the case to the RO pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), in certain 
circumstances, such as the need to comply with due process of 
law, the case must be remanded to the RO. In this case, since 
the record does not contain relevant documents, to include 
the medical evidence of the veteran's private treatment for 
which he now claims entitlement to reimbursement, and it is 
not clear as to whether VAMC had access to the latter when it 
adjudicated the claim, the Board finds that the case must be 
remanded to comply with due process of law.  The missing 
documents must be associated with the claims file.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should associate with the 
claims file the following documents, 
referred to in the November 1999 
Statement of the Case, that are not in 
the claims file:  1) July 11, 1999, claim 
for VA payment of private ophthalmologist 
service for the period February 23, 1999, 
through May 28, 1999; 2) July 12, 1999, 
decision to deny VA payment; 3) July 27, 
1999, notice letter of denial of VA 
payment; and 4) August 12, 1999, 
explanation to veteran that medical 
review documented that care was non-
emergent and available through VA.

2.  The VAMC should also obtain and 
associate with the claims file all 
hospital and outpatient clinic records 
pertaining to the private eye care that 
the veteran received from February 23, 
1999 to May 28, 1999.

3.  Thereafter, the VAMC should 
readjudicate the veteran's claim, 
including whether authorization from VA 
was obtained for the medical expenses 
incurred from February 23, 1999, to May 
28, 1999, and, if authorization was not 
obtained, whether the veteran satisfies 
the criteria for reimbursement of the 
unauthorized expenses, set forth at 
38 C.F.R. § 17.120 (formerly § 17.80).  
As to the question of authorization, VAMC 
should make a specific finding as to 
whether a VA opthamology consultation 
report, dated February 5, 1999, which 
contains a referral to "Madison" for 
right eye cataract surgery, was a 
referral to a VA or private facility.  If 
the claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




